12/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0608



                                  No. DA 19-0608

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BARAK JAMES MCGHEE,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including January 25, 2021, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            December 15 2020